DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/22/2021 has been entered. Claim 10 has been amended, claims 1-9 have been cancelled and new claims 11-17 have been added. Therefore, claims 10-17 are now pending in the application.

Allowable Subject Matter
Claims 10-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Closest prior art Kito et al. (US – 2014/0364569 A1) discloses Thermoplastic Resin Composition comprising:
wherein the olefin-based resin composition has a continuous phase containing the olefin resin, and a polyamide resin-based dispersed phase dispersed in the continuous phase (The continuous phase may be formed of the polyolefin resin or its derivatives, or may be formed of the polyamide resin or its derivatives. Therefore, in the case where the continuous phase is substantially formed of the polyolefin resin, the dispersed phase is substantially formed of the polyamide resin, [0069]),

wherein the polyolefin resin is a block copolymerized resin having an ethylene block as a dispersed phase ([0067], see FIG. 1).
Additionally, the limitations “wherein the energy absorber is obtained by mixing by dry-blending and melt-kneading a polyamide resin and an elastomer to obtain a first kneaded product, and then mixing by dry-blending and melt-kneading the first kneaded product with a polyolefin resin” is considered to be a product-by-process claim, and the examiner notes that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Additionally, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same ad or obvious from a product of the prior art, the claim is the unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) {see MPEP 2133}.
However, prior art fails to disclose wherein at least part of the ethylene block is aggregated at an interface between the continuous phase and the dispersed phase.
Prior art fails to disclose or suggest these limitations recited in independent claim 10. Therefore, independent claim 10 is allowable. Claims 11-17 are also allowable by virtue of their dependencies from claim 11.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657